Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of December 31, 2008,
by and between B&G FOODS, INC. (hereinafter the “Corporation”) and ROBERT C.
CANTWELL (hereinafter “Cantwell”).

 

WHEREAS, Cantwell and the Corporation entered into that certain Employment
Agreement, as amended by a First Amendment dated October 13, 2004 (the “Original
Agreement”);

 

WHEREAS, Cantwell and the Corporation desire to amend and restate the Original
Agreement in its entirety as set forth herein.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Cantwell
agree with each other to amend and restate the Original Agreement, and the
Original Agreement is hereby amended and restated in its entirety as follows

 


1.                                       EFFECTIVE DATE.  FOR PURPOSES OF THIS
AGREEMENT, THE “EFFECTIVE DATE” SHALL MEAN DECEMBER 31, 2008.


 


2.                                       EMPLOYMENT. CANTWELL WILL RENDER
FULL-TIME PROFESSIONAL SERVICES TO THE CORPORATION AND, AS DIRECTED BY THE
CORPORATION, TO ITS SUBSIDIARIES OR OTHER AFFILIATES (AS DEFINED IN PARAGRAPH 3
BELOW), IN THE CAPACITY OF EXECUTIVE VICE PRESIDENT OF FINANCE AND CHIEF
FINANCIAL OFFICER UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT.  HE WILL AT
ALL TIMES, FAITHFULLY, INDUSTRIOUSLY AND TO THE BEST OF HIS ABILITY, PERFORM ALL
DUTIES THAT MAY BE REQUIRED OF HIM BY VIRTUE OF HIS POSITION AS EXECUTIVE VICE
PRESIDENT OF FINANCE AND CHIEF FINANCIAL OFFICER AND IN ACCORDANCE WITH THE
DIRECTIONS AND MANDATES OF THE BOARD OF DIRECTORS OF THE CORPORATION.  IT IS
UNDERSTOOD THAT THESE DUTIES SHALL BE SUBSTANTIALLY THE SAME AS THOSE OF AN
EXECUTIVE VICE PRESIDENT OF FINANCE AND CHIEF FINANCIAL OFFICER OF A SIMILAR
BUSINESS CORPORATION ENGAGED IN A SIMILAR ENTERPRISE. CANTWELL IS HEREBY VESTED
WITH AUTHORITY TO ACT ON BEHALF OF THE CORPORATION IN KEEPING WITH POLICIES
ADOPTED BY THE BOARD OF DIRECTORS, AS AMENDED FROM TIME TO TIME.  CANTWELL SHALL
REPORT TO THE PRESIDENT AND CHIEF EXECUTIVE OFFICER (HEREINAFTER THE “CHIEF
EXECUTIVE OFFICER”) AND THE BOARD OF DIRECTORS.


 


3.                                       SERVICES TO SUBSIDIARIES OR OTHER
AFFILIATES. THE CORPORATION AND CANTWELL UNDERSTAND AND AGREE THAT IF AND WHEN
THE CORPORATION SO DIRECTS, CANTWELL SHALL ALSO PROVIDE SERVICES TO ANY
SUBSIDIARY OR OTHER AFFILIATE (AS DEFINED BELOW) BY VIRTUE OF HIS EMPLOYMENT
UNDER THIS AGREEMENT.  IF SO DIRECTED, CANTWELL AGREES TO SERVE AS EXECUTIVE
VICE PRESIDENT OF FINANCE AND CHIEF FINANCIAL OFFICER OF SUCH SUBSIDIARY OR
OTHER AFFILIATE OF THE CORPORATION, AS A CONDITION OF HIS EMPLOYMENT UNDER THIS
AGREEMENT, AND UPON THE TERMINATION OF HIS EMPLOYMENT UNDER THIS AGREEMENT,
CANTWELL SHALL NO LONGER PROVIDE SUCH SERVICES TO THE SUBSIDIARY OR OTHER
AFFILIATE. THE PARTIES RECOGNIZE AND AGREE THAT CANTWELL SHALL PERFORM SUCH
SERVICES AS PART OF HIS OVERALL PROFESSIONAL SERVICES TO THE CORPORATION BUT
THAT IN CERTAIN CIRCUMSTANCES APPROVED BY THE CORPORATION HE MAY RECEIVE
ADDITIONAL COMPENSATION FROM SUCH SUBSIDIARY OR OTHER AFFILIATE.  FOR


 

--------------------------------------------------------------------------------



 


PURPOSES OF THIS AGREEMENT, AN “AFFILIATE” IS ANY CORPORATION OR OTHER ENTITY
THAT IS CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH THE CORPORATION.
“CONTROL” MEANS THE DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF AT LEAST FIFTY
(50%) PERCENT INTEREST IN THE INCOME OF SUCH CORPORATION OR ENTITY, OR THE POWER
TO ELECT AT LEAST FIFTY (50%) PERCENT OF THE DIRECTORS OF SUCH CORPORATION OR
ENTITY, OR SUCH OTHER RELATIONSHIP WHICH IN FACT CONSTITUTES ACTUAL CONTROL.


 


4.                                       TERM OF AGREEMENT. THE INITIAL TERM OF
CANTWELL’S EMPLOYMENT UNDER THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE
AND END ON DECEMBER 31, 2010; PROVIDED THAT UNLESS NOTICE OF TERMINATION HAS
BEEN PROVIDED IN ACCORDANCE WITH PARAGRAPH 7(A) AT LEAST SIXTY (60) DAYS PRIOR
TO THE EXPIRATION OF THE INITIAL TERM OR ANY ADDITIONAL TWELVE (12) MONTH TERM
(AS PROVIDED BELOW), OR UNLESS THIS AGREEMENT IS OTHERWISE TERMINATED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THIS AGREEMENT SHALL AUTOMATICALLY
BE EXTENDED FOR ADDITIONAL TWELVE (12) MONTH PERIODS (THE “TERM”).


 


5.                                       BASE COMPENSATION. DURING THE TERM, IN
CONSIDERATION FOR THE SERVICES AS EXECUTIVE VICE PRESIDENT OF FINANCE AND CHIEF
FINANCIAL OFFICER REQUIRED UNDER THIS AGREEMENT, THE CORPORATION AGREES TO PAY
CANTWELL AN ANNUAL BASE SALARY OF THREE HUNDRED THIRTY-EIGHT THOUSAND DOLLARS
($338,000), OR SUCH HIGHER FIGURE AS MAY BE DETERMINED AT AN ANNUAL REVIEW OF
HIS PERFORMANCE AND COMPENSATION BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS.  THE ANNUAL REVIEW OF CANTWELL’S BASE SALARY SHALL BE CONDUCTED BY
THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS WITHIN A REASONABLE TIME
AFTER THE END OF EACH FISCAL YEAR OF THE CORPORATION AND ANY INCREASE SHALL BE
RETROACTIVE TO JANUARY 1ST OF THE THEN CURRENT AGREEMENT YEAR. THE AMOUNT OF
ANNUAL BASE SALARY SHALL BE PAYABLE IN EQUAL INSTALLMENTS CONSISTENT WITH THE
CORPORATION’S PAYROLL PAYMENT SCHEDULE FOR OTHER EXECUTIVE EMPLOYEES OF THE
CORPORATION. CANTWELL MAY CHOOSE TO SELECT A PORTION OF HIS COMPENSATION TO BE
PAID AS DEFERRED INCOME THROUGH QUALIFIED PLANS OR OTHER PROGRAMS CONSISTENT
WITH THE POLICY OF THE CORPORATION AND SUBJECT TO ANY AND ALL APPLICABLE
FEDERAL, STATE OR LOCAL LAWS, RULES OR REGULATIONS.


 


6.                                       OTHER COMPENSATION AND BENEFITS. DURING
THE TERM, IN ADDITION TO HIS BASE SALARY, THE CORPORATION SHALL PROVIDE CANTWELL
THE FOLLOWING:


 


(A)                                  INCENTIVE COMPENSATION. CANTWELL SHALL
PARTICIPATE IN THE COMPANY’S ANNUAL BONUS PLAN (THE “ANNUAL BONUS PLAN”), AS
SHALL BE ADOPTED AND/OR MODIFIED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR
THE COMPENSATION COMMITTEE. ANNUAL BONUS PLAN AWARDS ARE CALCULATED AS A
PERCENTAGE OF CANTWELL’S BASE SALARY ON THE LAST DAY OF THE ANNUAL BONUS PLAN
PERFORMANCE PERIOD. THE PERCENTAGES OF BASE SALARY THAT CANTWELL IS ELIGIBLE TO
RECEIVE BASED ON PERFORMANCE RANGE FROM 0% AT “THRESHOLD” TO 35% AT “TARGET” AND
TO 70% AT “MAXIMUM,” AS SUCH TERMS ARE DEFINED IN THE ANNUAL BONUS PLAN.  ANNUAL
BONUS PLAN AWARDS ARE PAYABLE NO LATER THAN THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE END OF EACH FISCAL YEAR OF THE CORPORATION.  IN ADDITION, CANTWELL
SHALL BE ELIGIBLE TO PARTICIPATE IN ALL OTHER INCENTIVE COMPENSATION PLANS, IF
ANY, THAT MAY BE ADOPTED BY THE CORPORATION FROM TIME TO TIME AND WITH RESPECT
TO WHICH THE OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ELIGIBLE TO
PARTICIPATE.


 


(B)                                 VACATION. CANTWELL SHALL BE ENTITLED TO FOUR
(4) WEEKS OF COMPENSATED VACATION TIME DURING EACH YEAR, TO BE TAKEN AT TIMES
MUTUALLY AGREED UPON BETWEEN HIM AND THE CHIEF

 

2

--------------------------------------------------------------------------------


 


EXECUTIVE OFFICER OF THE CORPORATION.  VACATION ACCRUAL SHALL BE LIMITED TO THE
AMOUNT STATED IN THE CORPORATION’S POLICIES CURRENTLY IN EFFECT, AS AMENDED FROM
TIME TO TIME.


 


(C)                                  SICK LEAVE AND DISABILITY. CANTWELL SHALL
BE ENTITLED TO PARTICIPATE IN SUCH COMPENSATED SICK LEAVE AND DISABILITY BENEFIT
PROGRAMS AS ARE OFFERED TO THE CORPORATION’S OTHER EXECUTIVE EMPLOYEES.


 


(D)                                 MEDICAL AND DENTAL INSURANCE. CANTWELL, HIS
SPOUSE, AND HIS DEPENDENTS, SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL AND
DENTAL INSURANCE PROGRAMS AS ARE PROVIDED TO THE CORPORATION’S OTHER EXECUTIVE
EMPLOYEES.


 


(E)                                  EXECUTIVE BENEFITS AND PERQUISITES.
CANTWELL SHALL BE ENTITLED TO RECEIVE ALL OTHER EXECUTIVE BENEFITS AND
PERQUISITES TO WHICH ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE
ENTITLED.


 


(F)                                    AUTOMOBILE AND CELLULAR PHONE. THE
CORPORATION AGREES TO PROVIDE CANTWELL WITH A MONTHLY AUTOMOBILE ALLOWANCE OF
$833.33 AND TO PROVIDE FOR THE USE BY CANTWELL OF A CELLULAR TELEPHONE AT THE
CORPORATION’S EXPENSE.


 


(G)                                 LIABILITY INSURANCE. THE CORPORATION AGREES
TO INSURE CANTWELL UNDER THE APPROPRIATE LIABILITY INSURANCE POLICIES, IN
ACCORDANCE WITH THE CORPORATION’S POLICIES AND PROCEDURES, FOR ALL ACTS DONE BY
HIM WITHIN THE SCOPE OF HIS AUTHORITY IN GOOD FAITH AS EXECUTIVE VICE PRESIDENT
OF FINANCE AND CHIEF FINANCIAL OFFICER THROUGHOUT THE TERM.


 


(H)                                 PROFESSIONAL MEETINGS AND CONFERENCES.
CANTWELL WILL BE PERMITTED TO BE ABSENT FROM THE CORPORATION’S FACILITIES DURING
WORKING DAYS TO ATTEND PROFESSIONAL MEETINGS AND SUCH CONTINUING EDUCATION
PROGRAMS AS ARE NECESSARY FOR CANTWELL TO MAINTAIN SUCH PROFESSIONAL LICENSES
AND CERTIFICATIONS AS ARE REQUIRED IN THE PERFORMANCE OF HIS DUTIES UNDER THIS
AGREEMENT, AND TO ATTEND TO SUCH OUTSIDE PROFESSIONAL DUTIES AS HAVE BEEN
MUTUALLY AGREED UPON BETWEEN HIM AND THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION.  ATTENDANCE AT SUCH APPROVED MEETINGS AND PROGRAMS AND
ACCOMPLISHMENT OF APPROVED PROFESSIONAL DUTIES SHALL BE FULLY COMPENSATED
SERVICE TIME AND SHALL NOT BE CONSIDERED VACATION TIME. THE CORPORATION SHALL
REIMBURSE CANTWELL FOR ALL REASONABLE EXPENSES INCURRED BY HIM INCIDENT TO
ATTENDANCE AT APPROVED PROFESSIONAL MEETINGS AND CONTINUING EDUCATION PROGRAMS,
AND SUCH REASONABLE ENTERTAINMENT EXPENSES INCURRED BY CANTWELL IN FURTHERANCE
OF THE CORPORATION’S INTERESTS; PROVIDED, HOWEVER, THAT SUCH REIMBURSEMENT IS
APPROVED BY THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION.


 


(I)                                     REGISTRATION FEES AND PROFESSIONAL DUES.
THE CORPORATION SHALL REIMBURSE CANTWELL FOR REGISTRATION FEES FOR SUCH
PROFESSIONAL LICENSES AND CERTIFICATIONS AS ARE REQUIRED IN THE PERFORMANCE OF
HIS DUTIES UNDER THIS AGREEMENT, INCLUDING CERTIFIED PUBLIC ACCOUNTANT
REGISTRATION FEES FOR THE STATES OF NEW JERSEY AND NEW YORK.  IN ADDITION, THE
CORPORATION AGREES TO PAY DUES AND EXPENSES TO PROFESSIONAL ASSOCIATIONS AND
SOCIETIES AND TO SUCH COMMUNITY AND SERVICE ORGANIZATIONS OF WHICH CANTWELL IS A
MEMBER PROVIDED SUCH DUES AND EXPENSES ARE APPROVED BY THE CHIEF EXECUTIVE
OFFICER AS BEING IN THE BEST INTERESTS OF THE CORPORATION.

 

3

--------------------------------------------------------------------------------



 


(J)                                     LIFE INSURANCE. THE CORPORATION SHALL
PROVIDE CANTWELL WITH LIFE INSURANCE COVERAGE ON THE SAME TERMS AS SUCH COVERAGE
IS PROVIDED TO ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION.


 


(K)                                  BUSINESS EXPENSES. THE CORPORATION SHALL
REIMBURSE CANTWELL FOR REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH
THE CONDUCT OF BUSINESS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER
AFFILIATES.


 


7.                                       TERMINATION WITHOUT CAUSE.


 


(A)                                  BY THE CORPORATION. THE CORPORATION MAY, IN
ITS DISCRETION, TERMINATE CANTWELL’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY
TIME UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE OR AT SUCH LATER TIME AS MAY BE
SPECIFIED IN SAID NOTICE.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AFTER
SUCH TERMINATION, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES SHALL
CEASE.


 


(I)                                     UPON THE TERMINATION OF EMPLOYMENT
PURSUANT TO SUBPARAGRAPH (A) ABOVE, SUBJECT TO THE TERMS IN SUBPARAGRAPH
(II) AND PARAGRAPH 9 BELOW AND THE REQUIREMENTS OF PARAGRAPH 10 BELOW, IN
ADDITION TO ALL ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S
EMPLOYMENT AND BENEFIT POLICIES, INCLUDING, BUT NOT LIMITED TO, UNPAID ANNUAL
BONUS AWARDS AND ANY OTHER INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL
BONUS PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED
PERFORMANCE PERIODS, CANTWELL SHALL BE PROVIDED WITH THE FOLLOWING SALARY
CONTINUATION AND OTHER BENEFITS (AS DEFINED BELOW) FOR THE DURATION OF THE
SEVERANCE PERIOD (AS DEFINED BELOW):  (1) SALARY CONTINUATION PAYMENTS FOR EACH
YEAR OF THE SEVERANCE PERIOD IN AN AMOUNT PER YEAR EQUAL TO 135% OF HIS THEN
CURRENT ANNUAL BASE SALARY (“SALARY CONTINUATION”), WHICH SALARY CONTINUATION
SHALL BE PAID IN THE SAME MANNER AND PURSUANT TO THE SAME PAYROLL PROCEDURES
THAT WERE IN EFFECT PRIOR TO THE EFFECTIVE DATE OF TERMINATION; (2) CONTINUATION
OF MEDICAL, DENTAL, LIFE INSURANCE AND DISABILITY INSURANCE FOR HIM, HIS SPOUSE
AND HIS DEPENDENTS, DURING THE SEVERANCE PERIOD, AS IN EFFECT ON THE EFFECTIVE
DATE OF TERMINATION (“OTHER BENEFITS”), OR IF THE CONTINUATION OF ALL OR ANY OF
THE OTHER BENEFITS IS NOT AVAILABLE BECAUSE OF HIS STATUS AS A TERMINATED
EMPLOYEE, A PAYMENT EQUAL TO THE MARKET VALUE OF SUCH EXCLUDED OTHER BENEFITS;
(3) IF ALLOWABLE UNDER THE CORPORATION’S QUALIFIED PENSION PLAN IN EFFECT ON THE
DATE OF TERMINATION, CREDIT FOR ADDITIONAL YEARS OF SERVICE DURING THE SEVERANCE
PERIOD; AND (4) OUTPLACEMENT SERVICES OF AN INDEPENDENT THIRD PARTY, MUTUALLY
SATISFACTORY TO BOTH PARTIES, UNTIL THE EARLIER OF ONE YEAR AFTER THE EFFECTIVE
DATE OF TERMINATION, OR UNTIL HE OBTAINS NEW EMPLOYMENT; THE COST FOR SUCH
SERVICE WILL BE PAID IN FULL BY THE CORPORATION.  FOR PURPOSES OF THIS AGREEMENT
(EXCEPT FOR PARAGRAPH 9 BELOW), THE “SEVERANCE PERIOD” SHALL MEAN THE PERIOD
FROM THE DATE OF TERMINATION OF EMPLOYMENT TO THE FIRST (1ST) ANNIVERSARY OF THE
DATE OF SUCH TERMINATION.


 


(II)                                  SUBJECT TO PARAGRAPH 10 BELOW, IN THE
EVENT CANTWELL ACCEPTS OTHER EMPLOYMENT DURING THE SEVERANCE PERIOD, THE
CORPORATION SHALL CONTINUE THE SALARY CONTINUATION IN FORCE UNTIL THE END OF THE
SEVERANCE PERIOD. ALL OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH (I)(2) AND THE
BENEFIT SET FORTH IN (I)(3), OTHER THAN ALL ACCRUED AND VESTED BENEFITS PAYABLE
UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES, SHALL CEASE.

 

4

--------------------------------------------------------------------------------



 


(III)                               CANTWELL SHALL NOT BE REQUIRED TO SEEK OR
ACCEPT ANY OTHER EMPLOYMENT. RATHER, THE ELECTION OF WHETHER TO SEEK OR ACCEPT
OTHER EMPLOYMENT SHALL BE SOLELY WITHIN CANTWELL’S DISCRETION. IF DURING THE
SEVERANCE PERIOD CANTWELL IS RECEIVING ALL OR ANY PART OF THE BENEFITS SET FORTH
IN SUBPARAGRAPH (I) ABOVE AND HE SHOULD DIE, THEN SALARY CONTINUATION REMAINING
DURING THE SEVERANCE PERIOD SHALL BE PAID FULLY AND COMPLETELY TO HIS SPOUSE OR
SUCH INDIVIDUAL DESIGNATED BY HIM OR IF NO SUCH PERSON IS DESIGNATED TO HIS
ESTATE.


 


(B)                                 RELEASE. THE OBLIGATION OF THE CORPORATION
TO PROVIDE THE SALARY CONTINUATION AND OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH
(A) ABOVE IS CONTINGENT UPON AND SUBJECT TO THE EXECUTION AND DELIVERY BY
CANTWELL OF A GENERAL RELEASE, IN FORM AND SUBSTANCE SATISFACTORY TO CANTWELL
AND THE CORPORATION.  THE CORPORATION WILL PROVIDE CANTWELL WITH A COPY OF A
GENERAL RELEASE SATISFACTORY TO THE CORPORATION SIMULTANEOUSLY WITH OR AS SOON
AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE DELIVERY OF THE NOTICE OF
TERMINATION PROVIDED IN SECTION 7(A), OR AT OR AS SOON AS ADMINISTRATIVELY
PRACTICABLE FOLLOWING THE EXPIRATION OF THE CORPORATION’S RIGHT TO CURE PROVIDED
IN SECTION 7(D) OR SECTION 9, BUT NOT LATER THAN TWENTY-ONE (21) DAYS BEFORE THE
DATE PAYMENTS ARE REQUIRED TO BE BEGIN UNDER SECTION 7(A).  CANTWELL SHALL
DELIVER THE EXECUTED RELEASE TO THE CORPORATION EIGHT DAYS BEFORE THE DATE
PAYMENTS ARE REQUIRED TO BEGIN UNDER SECTION 7(A).


 


WITHOUT LIMITING THE FOREGOING, SUCH GENERAL RELEASE SHALL PROVIDE THAT FOR AND
IN CONSIDERATION OF THE ABOVE SALARY CONTINUATION AND OTHER BENEFITS, CANTWELL
RELEASES AND GIVES UP ANY AND ALL CLAIMS AND RIGHTS ENSUING FROM HIS EMPLOYMENT
AND TERMINATION WITH THE CORPORATION, WHICH HE MAY HAVE AGAINST THE CORPORATION,
A SUBSIDIARY OR OTHER AFFILIATE, THEIR RESPECTIVE TRUSTEES, OFFICERS, MANAGERS,
EMPLOYEES AND AGENTS, ARISING FROM OR RELATED TO HIS EMPLOYMENT AND/OR
TERMINATION.  THIS RELEASES ALL CLAIMS, WHETHER BASED UPON FEDERAL, STATE, LOCAL
OR COMMON LAW, RULES OR REGULATIONS.  SUCH RELEASE SHALL SURVIVE THE TERMINATION
OR EXPIRATION OF THIS AGREEMENT.


 


(C)                                  VOLUNTARY TERMINATION.  SHOULD CANTWELL IN
HIS DISCRETION ELECT TO TERMINATE THIS AGREEMENT, HE SHALL GIVE THE CORPORATION
AT LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE OF HIS DECISION TO TERMINATE.
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AT THE END OF THE SIXTY (60) DAY
NOTICE PERIOD, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES TO THE
AGREEMENT SHALL CEASE, EXCEPT FOR ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER
THE CORPORATION’S EXISTING EMPLOYMENT AND BENEFIT POLICIES, INCLUDING BUT NOT
LIMITED TO, UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL BONUS
PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE
PERIODS. AT ANY TIME DURING THE SIXTY (60) DAY NOTICE PERIOD, THE CORPORATION
MAY PAY CANTWELL FOR THE COMPENSATION OWED FOR SAID NOTICE PERIOD AND IN ANY
SUCH EVENT CANTWELL’S EMPLOYMENT TERMINATION SHALL BE EFFECTIVE AS OF THE DATE
OF THE PAYMENT.


 


(D)                                 ALTERATION OF DUTIES.  IF THE BOARD OF
DIRECTORS OF THE CORPORATION OR THE CHIEF EXECUTIVE OFFICER, IN EITHER OF THEIR
SOLE DISCRETION, TAKES ACTION WHICH SUBSTANTIALLY CHANGES OR ALTERS CANTWELL’S
AUTHORITY OR DUTIES SO AS TO EFFECTIVELY PREVENT HIM FROM PERFORMING THE DUTIES
OF THE EXECUTIVE VICE PRESIDENT OF FINANCE AND CHIEF FINANCIAL OFFICER AS
DEFINED IN THIS AGREEMENT, OR REQUIRES THAT HIS OFFICE BE LOCATED AT AND/OR
PRINCIPAL DUTIES BE PERFORMED AT A LOCATION MORE THAN FORTY-FIVE (45) MILES FROM
THE PRESENT CORPORATION OFFICE LOCATED IN PARSIPPANY, NEW JERSEY, THEN CANTWELL
MAY, AT HIS OPTION AND UPON WRITTEN NOTICE TO THE BOARD

 

5

--------------------------------------------------------------------------------


 


OF DIRECTORS WITHIN THIRTY (30) DAYS AFTER THE BOARD’S OR CHIEF EXECUTIVE
OFFICER’S ACTION, CONSIDER HIMSELF TERMINATED WITHOUT CAUSE AND ENTITLED TO THE
BENEFITS SET FORTH IN SECTION 7(A), UNLESS WITHIN THIRTY (30) DAYS AFTER
DELIVERY OF SUCH NOTICE, CANTWELL’S DUTIES HAVE BEEN RESTORED.


 


(E)                                  DISABILITY.


 


(I)                                     THE CORPORATION, IN ITS SOLE DISCRETION,
MAY TERMINATE CANTWELL’S EMPLOYMENT UPON HIS TOTAL DISABILITY. IN THE EVENT HE
IS TERMINATED PURSUANT TO THIS SUBPARAGRAPH, HE SHALL BE ENTITLED TO THE
BENEFITS SET FORTH IN SECTION 7(A), PROVIDED HOWEVER, THAT THE ANNUAL BASE
SALARY COMPONENT OF SALARY CONTINUATION SHALL BE REDUCED BY ANY AMOUNTS PAID TO
CANTWELL UNDER ANY DISABILITY BENEFITS PLAN OR INSURANCE POLICY. FOR PURPOSES OF
THIS AGREEMENT, THE TERM “TOTAL DISABILITY” SHALL MEAN DEATH OR ANY PHYSICAL OR
MENTAL CONDITION WHICH PREVENTS CANTWELL FROM PERFORMING HIS DUTIES UNDER THIS
CONTRACT FOR AT LEAST FOUR (4) CONSECUTIVE MONTHS. THE DETERMINATION OF WHETHER
OR NOT A PHYSICAL OR MENTAL CONDITION WOULD PREVENT CANTWELL FROM THE
PERFORMANCE OF HIS DUTIES SHALL BE MADE BY THE BOARD OF DIRECTORS IN ITS
DISCRETION. IF REQUESTED BY THE BOARD OF DIRECTORS, CANTWELL SHALL SUBMIT TO A
MENTAL OR PHYSICAL EXAMINATION BY AN INDEPENDENT PHYSICIAN SELECTED BY THE
CORPORATION AND REASONABLY ACCEPTABLE TO HIM TO ASSIST THE BOARD OF DIRECTORS IN
ITS DETERMINATION, AND HIS ACCEPTANCE OF SUCH PHYSICIAN SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  FAILURE TO COMPLY WITH THIS REQUEST SHALL
PREVENT HIM FROM CHALLENGING THE BOARD’S DETERMINATION.


 


(F)                                    RETIREMENT. THE CORPORATION, IN ITS SOLE
DISCRETION, MAY ESTABLISH A RETIREMENT POLICY FOR ITS EXECUTIVE EMPLOYEES,
INCLUDING CANTWELL, WHICH INCLUDES THE AGE FOR MANDATORY RETIREMENT FROM
EMPLOYMENT WITH THE CORPORATION. UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO
SUCH RETIREMENT POLICY, ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL
CEASE, EXCEPT THAT CANTWELL SHALL BE ENTITLED TO ANY AND ALL ACCRUED AND VESTED
BENEFITS UNDER THE CORPORATION’S EXISTING EMPLOYMENT AND BENEFITS POLICIES,
INCLUDING BUT NOT LIMITED TO UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER
THE ANNUAL BONUS PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED
PERFORMANCE PERIODS.


 


(G)                                 OTHER PAYMENTS.  IF CANTWELL IS LIABLE FOR
THE PAYMENT OF ANY EXCISE TAX (THE “EXCISE TAX”) PURSUANT TO SECTION 4999 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR ANY SUCCESSOR OR LIKE
PROVISION, WITH RESPECT TO ANY PAYMENT OR PROPERTY TRANSFERS RECEIVED OR TO BE
RECEIVED UNDER THIS AGREEMENT OR OTHERWISE, THE CORPORATION SHALL PAY CANTWELL
AN AMOUNT (THE “SPECIAL REIMBURSEMENT”) WHICH, AFTER PAYMENT OF ANY FEDERAL,
STATE AND LOCAL TAXES, INCLUDING ANY FURTHER EXCISE TAX UNDER CODE SECTION 4999,
WITH RESPECT TO OR RESULTING FROM THE SPECIAL REIMBURSEMENT, WOULD PLACE
CANTWELL IN THE SAME ECONOMIC POSITION THAT HE WOULD HAVE ENJOYED IF THE EXCISE
TAX HAD NOT APPLIED TO SUCH PAYMENTS.  THE SPECIAL REIMBURSEMENT SHALL BE PAID
AS SOON AS PRACTICABLE FOLLOWING FINAL DETERMINATION OF THE AMOUNT OF THE EXCISE
TAX, BUT IN NO EVENT LATER THAN THE LAST DAY OF CANTWELL’S TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR FOR WHICH THE EXCISE TAX IS DUE.


 


8.                                       TERMINATION FOR CAUSE. CANTWELL’S
EMPLOYMENT UNDER THIS AGREEMENT MAY BE TERMINATED BY THE CORPORATION,
IMMEDIATELY UPON WRITTEN NOTICE IN THE EVENT AND ONLY IN THE EVENT OF THE
FOLLOWING CONDUCT:  CONVICTION OF A FELONY OR ANY OTHER CRIME INVOLVING MORAL
TURPITUDE, WHETHER OR NOT RELATING TO CANTWELL’S EMPLOYMENT; HABITUAL UNEXCUSED
ABSENCE FROM

 

6

--------------------------------------------------------------------------------


 


THE FACILITIES OF THE CORPORATION; HABITUAL SUBSTANCE ABUSE; WILLFUL DISCLOSURE
OF MATERIAL CONFIDENTIAL INFORMATION OF THE CORPORATION AND/OR ITS SUBSIDIARIES
OR OTHER AFFILIATES; INTENTIONAL VIOLATION OF CONFLICTS OF INTEREST POLICIES
ESTABLISHED BY THE BOARD OF DIRECTORS; WANTON OR WILLFUL FAILURE TO COMPLY WITH
THE LAWFUL WRITTEN DIRECTIONS OF THE BOARD OR OTHER SUPERIORS; AND WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE THAT RESULTS IN DAMAGE TO THE INTERESTS OF THE
CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES. SHOULD ANY OF THESE
SITUATIONS OCCUR, THE BOARD OF DIRECTORS AND/OR THE CHIEF EXECUTIVE OFFICER WILL
PROVIDE CANTWELL WRITTEN NOTICE SPECIFYING THE EFFECTIVE DATE OF SUCH
TERMINATION. UPON THE EFFECTIVE DATE OF SUCH TERMINATION, ANY AND ALL PAYMENTS
AND BENEFITS DUE CANTWELL UNDER THIS AGREEMENT SHALL CEASE EXCEPT FOR ANY
ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND
BENEFIT POLICIES, INCLUDING ANY UNPAID AMOUNTS OWED UNDER THE ANNUAL BONUS PLAN
OR ANY OTHER INCENTIVE COMPENSATION PLAN.


 


9.                                       MAJOR TRANSACTION. IF, DURING THE TERM,
THE CORPORATION CONSUMMATES A MAJOR TRANSACTION AND CANTWELL IS NOT THE
EXECUTIVE VICE PRESIDENT OF FINANCE AND CHIEF FINANCIAL OFFICER WITH DUTIES AND
RESPONSIBILITIES SUBSTANTIALLY EQUIVALENT TO THOSE DESCRIBED HEREIN AND/OR IS
NOT ENTITLED TO SUBSTANTIALLY THE SAME BENEFITS AS SET FORTH IN THIS AGREEMENT,
THEN CANTWELL SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT UNDER THIS
AGREEMENT AND SHALL BE ENTITLED TO THE BENEFITS SET FORTH IN SECTION 7(A),
EXCEPT THAT THE SEVERANCE PERIOD SHALL MEAN THE PERIOD FROM THE DATE OF
TERMINATION OF EMPLOYMENT TO THE SECOND (2ND) ANNIVERSARY OF THE DATE OF SUCH
TERMINATION.  CANTWELL SHALL PROVIDE THE CORPORATION WITH WRITTEN NOTICE OF HIS
DESIRE TO TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT PURSUANT TO THIS
PARAGRAPH WITHIN NINETY (90) DAYS OF THE EFFECTIVE DATE OF THE MAJOR TRANSACTION
AND THE SEVERANCE PERIOD SHALL COMMENCE AS OF THE EFFECTIVE DATE OF THE
TERMINATION OF THIS AGREEMENT, PROVIDED THE CORPORATION HAS NOT CORRECTED THE
BASIS FOR SUCH NOTICE WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SUCH NOTICE AND
FURTHER PROVIDED THAT THE EFFECTIVE DATE OF TERMINATION OF THIS AGREEMENT SHALL
NOT BE MORE THAN ONE YEAR FOLLOWING THE EFFECTIVE DATE OF THE MAJOR
TRANSACTION.  FOR PURPOSES OF THIS PARAGRAPH, “MAJOR TRANSACTION” SHALL MEAN THE
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION, OR A MERGER,
CONSOLIDATION, SALE OF STOCK OR SIMILAR TRANSACTION OR SERIES OF RELATED
TRANSACTIONS WHEREBY A THIRD PARTY (INCLUDING A “GROUP” AS DEFINED IN
SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) ACQUIRES
BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE CORPORATION
REPRESENTING OVER FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
CORPORATION; PROVIDED, HOWEVER, THAT A MAJOR TRANSACTION SHALL NOT IN ANY EVENT
INCLUDE A DIRECT OR INDIRECT PUBLIC OFFERING OF SECURITIES OF THE CORPORATION,
ITS PARENT OR OTHER AFFILIATES.


 


10.                                 NON-COMPETITION.  CANTWELL AGREES THAT
DURING (I) THE TERM; (II) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE
OF TERMINATION OF THIS AGREEMENT BY CANTWELL PURSUANT TO PARAGRAPH
7(C) (VOLUNTARY TERMINATION); AND (III) THE ONE (1) YEAR PERIOD FOLLOWING THE
EFFECTIVE DATE OF TERMINATION BY THE CORPORATION PURSUANT TO PARAGRAPH 8
(TERMINATION FOR CAUSE), HE SHALL NOT, DIRECTLY OR INDIRECTLY, BE EMPLOYED OR
OTHERWISE ENGAGED TO PROVIDE SERVICES TO ANY FOOD MANUFACTURER OPERATING IN THE
UNITED STATES OF AMERICA WHICH IS DIRECTLY COMPETITIVE WITH ANY SIGNIFICANT
ACTIVITIES CONDUCTED BY THE CORPORATION OR ITS SUBSIDIARIES OR OTHER AFFILIATES
WHOSE PRINCIPAL BUSINESS OPERATIONS ARE IN THE UNITED STATES OF AMERICA. 
CANTWELL AGREES THAT HIS ENTITLEMENT TO THE BENEFITS SET FORTH IN
SECTION 7(A) ABOVE IS CONTINGENT UPON HIS COMPLIANCE WITH THE REQUIREMENTS OF
THIS PARAGRAPH.

 

7

--------------------------------------------------------------------------------



 


11.                                 CONFIDENTIALITY OF INFORMATION. CANTWELL
RECOGNIZES AND ACKNOWLEDGES THAT DURING HIS EMPLOYMENT BY THE CORPORATION, HE
WILL ACQUIRE CERTAIN PROPRIETARY AND CONFIDENTIAL INFORMATION RELATING TO THE
BUSINESS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES (THE
“INFORMATION”). CANTWELL AGREES THAT DURING THE TERM OF HIS EMPLOYMENT UNDER
THIS AGREEMENT AND THEREAFTER, FOR ANY REASON WHATSOEVER, HE SHALL NOT, DIRECTLY
OR INDIRECTLY, EXCEPT IN THE PROPER COURSE OF EXERCISING HIS DUTIES UNDER THIS
AGREEMENT, USE FOR HIS OR ANOTHER THIRD PARTY’S BENEFIT, DISCLOSE, FURNISH, OR
MAKE AVAILABLE TO ANY PERSON, ASSOCIATION OR ENTITY, THE INFORMATION. IN THE
EVENT OF A BREACH OR THREATENED BREACH BY CANTWELL OF THE PROVISIONS OF THIS
PARAGRAPH, THE CORPORATION SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING HIM
FROM VIOLATING THE PROVISIONS OF THIS PARAGRAPH. NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS PROHIBITING THE CORPORATION FROM
PURSUING ANY OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED
BREACH. FOR PURPOSES OF THIS PARAGRAPH, “INFORMATION” INCLUDES ANY AND ALL
VERBAL OR WRITTEN MATERIALS, DOCUMENTS, INFORMATION, PRODUCTS, RECIPES,
FORMULAS, PROCESSES, TECHNOLOGIES, PROGRAMS, TRADE SECRETS, CUSTOMER LISTS OR
OTHER DATA RELATING TO THE BUSINESS, AND OPERATIONS OF THE CORPORATION AND/OR
ITS SUBSIDIARIES OR OTHER AFFILIATES.


 


12.                                 SUPERSEDING AGREEMENT. THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND CONTAINS ALL THE
AGREEMENTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER HEREOF. IT ALSO
SUPERSEDES ANY AND ALL OTHER AGREEMENTS OR CONTRACTS, EITHER ORAL OR WRITTEN,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


13.                                 AGREEMENT AMENDMENTS.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED, THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE AMENDED
AT ANY TIME BY MUTUAL AGREEMENT OF THE PARTIES, PROVIDED THAT BEFORE ANY
AMENDMENT SHALL BE VALID OR EFFECTIVE, IT SHALL HAVE BEEN REDUCED TO WRITING,
APPROVED BY THE BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS, AND SIGNED BY THE CHAIRPERSON OF THE BOARD OF DIRECTORS, THE CHAIRMAN
OF THE COMPENSATION COMMITTEE OR THE CHIEF EXECUTIVE OFFICER AND CANTWELL.


 


14.                                 INVALIDITY OR UNENFORCEABILITY PROVISION. 
THE INVALIDITY OR UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT
SHALL NOT AFFECT ITS OTHER PROVISIONS AND THIS AGREEMENT SHALL BE CONSTRUED IN
ALL ASPECTS AS IF SUCH INVALID OR UNENFORCEABLE PROVISION HAD BEEN OMITTED.


 


15.                                 BINDING AGREEMENT; ASSIGNMENT. THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE CORPORATION AND
CANTWELL, THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. THE PARTIES
RECOGNIZE AND ACKNOWLEDGE THAT THIS AGREEMENT IS A CONTRACT FOR THE PERSONAL
SERVICES OF CANTWELL AND THAT THIS AGREEMENT MAY NOT BE ASSIGNED BY HIM NOR MAY
THE SERVICES REQUIRED OF HIM HEREUNDER BE PERFORMED BY ANY OTHER PERSON WITHOUT
THE PRIOR WRITTEN CONSENT OF THE CORPORATION.


 


16.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE TERMS OF THIS AGREEMENT SHALL BE
INTERPRETED AND APPLIED IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF CODE
SECTION 409A SO AS NOT TO SUBJECT CANTWELL TO THE PAYMENT OF ANY TAX PENALTY OR
INTEREST UNDER SUCH SECTION.

 

8

--------------------------------------------------------------------------------


 


17.                                 ENFORCING COMPLIANCE. IF CANTWELL NEEDS TO
RETAIN LEGAL COUNSEL TO ENFORCE ANY OF THE TERMS OF THIS AGREEMENT EITHER AS A
RESULT OF NONCOMPLIANCE BY THE CORPORATION OR A LEGITIMATE DISPUTE AS TO THE
PROVISIONS OF THE AGREEMENT, THEN ANY FEES INCURRED IN SUCH EXPENSE BY CANTWELL
SHALL BE REIMBURSED WHOLLY AND COMPLETELY BY THE CORPORATION IF CANTWELL
PREVAILS IN SUCH LEGAL PROCEEDINGS.


 


18.                                 NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE
WHEN DELIVERED, IF DELIVERED IN PERSON, OR UPON RECEIPT IF MAILED BY OVERNIGHT
COURIER OR BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO THE PARTIES AT THE ADDRESSES SET FORTH BELOW, OR AT SUCH OTHER
ADDRESSES AS THE PARTIES MAY DESIGNATE BY LIKE WRITTEN NOTICE:


 

To the Corporation at:

B&G Foods, Inc

 

Four Gatehall Drive

 

Suite 110

 

Parsippany, NJ 07054

 

Attn: General Counsel

 

To Cantwell at:

 

his then current address included in the employment records of the Corporation

 


19.                                 OTHER TERMS RELATING TO CODE SECTION 409A. 
CANTWELL’S RIGHT TO SALARY CONTINUATION, RIGHT TO OTHER BENEFITS, AND RIGHT TO
REIMBURSEMENTS UNDER THIS AGREEMENT EACH SHALL BE TREATED AS A RIGHT TO A SERIES
OF SEPARATE PAYMENTS UNDER TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).


 


(A)                                  REIMBURSEMENTS.  ANY REIMBURSEMENTS MADE OR
IN-KIND BENEFITS PROVIDED UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:


 

(i)                                     The reimbursement of any expense shall
be made not later than the last day of Cantwell’s taxable year following
Cantwell’s taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date).  The right to
reimbursement of an expense or payment of an in-kind benefit shall not be
subject to liquidation or exchange for another benefit.

 

(ii)                                  Any reimbursement made under
Section 7(a)(i)(2), 7(d), 7(e) or 9 for expenses for medical coverage purchased
by Cantwell, if made during the period of time Cantwell would be entitled (or
would, but for such reimbursement, be entitled) to continuation coverage under
the Corporation’s medical insurance plan pursuant to COBRA if Cantwell had
elected such coverage and paid the applicable premiums, shall be exempt from
Code section 409A and the six-month delay in payment described below pursuant to
Treasury Regulation section 1.409A-1(b)(9)(v)(B).

 

(iii)                               Any reimbursement or payment made under
Section 7(a)(i)(2), 7(d), 7(e) or 9 for reasonable expenses for outplacement
services for Cantwell shall be exempt from Code

 

9

--------------------------------------------------------------------------------


 

section 409A and the six-month delay in payment described below pursuant to
Treasury Regulation section 1.409A-1(b)(9)(v)(A).

 


(B)                                 SHORT-TERM DEFERRALS.  IT IS INTENDED THAT
PAYMENTS MADE UNDER THIS AGREEMENT DUE TO CANTWELL’S TERMINATION OF EMPLOYMENT
THAT ARE NOT OTHERWISE SUBJECT TO CODE SECTION 409A, AND WHICH ARE PAID ON OR
BEFORE THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF CANTWELL’S TAXABLE
YEAR IN WHICH HIS TERMINATION OF EMPLOYMENT OCCURS, SHALL BE EXEMPT FROM
COMPLIANCE WITH CODE SECTION 409A PURSUANT TO THE EXEMPTION FOR SHORT-TERM
DEFERRALS SET FORTH IN TREASURY REGULATION SECTION 1.409A-1(B)(4).


 


(C)                                  SEPARATION PAY UPON INVOLUNTARY TERMINATION
OF EMPLOYMENT.  IT IS INTENDED THAT PAYMENTS MADE UNDER THIS AGREEMENT DUE TO
CANTWELL’S INVOLUNTARY TERMINATION OF EMPLOYMENT UNDER SECTION 7(A)(I)(2), 7(D),
7(E) OR 9 THAT ARE NOT OTHERWISE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A,
AND WHICH ARE SEPARATION PAY DESCRIBED IN TREASURY REGULATION SECTION
1.409A-1(B)(9)(III), SHALL BE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A TO
THE EXTENT THAT THE AGGREGATE AMOUNT DOES NOT EXCEED TWO TIMES THE LESSER OF
(I) CANTWELL’S ANNUALIZED COMPENSATION FOR HIS TAXABLE YEAR PRECEDING THE
TAXABLE YEAR IN WHICH HIS TERMINATION OF EMPLOYMENT OCCURS AND (II) THE MAXIMUM
AMOUNT THAT MAY BE TAKEN INTO ACCOUNT UNDER A QUALIFIED PLAN PURSUANT TO CODE
SECTION 401(A)(17) FOR THE YEAR IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS.


 


(D)                                 SIX-MONTH DELAY.  ANYTHING IN THIS AGREEMENT
TO THE CONTRARY NOTWITHSTANDING, PAYMENTS TO BE MADE UNDER THIS AGREEMENT UPON
TERMINATION OF CANTWELL’S EMPLOYMENT THAT ARE SUBJECT TO CODE SECTION 409A
(“COVERED PAYMENT”) SHALL BE DELAYED FOR SIX MONTHS FOLLOWING SUCH TERMINATION
OF EMPLOYMENT IF CANTWELL IS A “SPECIFIED EMPLOYEE” ON THE DATE OF HIS
TERMINATION OF EMPLOYMENT.  ANY COVERED PAYMENT DUE WITHIN SUCH SIX-MONTH PERIOD
SHALL BE DELAYED TO THE END OF SUCH SIX-MONTH PERIOD.  THE CORPORATION WILL
INCREASE THE COVERED PAYMENT TO INCLUDE INTEREST PAYABLE ON SUCH COVERED PAYMENT
AT THE INTEREST RATE DESCRIBED BELOW FROM THE DATE OF CANTWELL’S TERMINATION OF
EMPLOYMENT TO THE DATE OF PAYMENT.  THE INTEREST RATE SHALL BE DETERMINED AS OF
THE DATE OF CANTWELL’S TERMINATION OF EMPLOYMENT AND SHALL BE THE RATE OF
INTEREST THEN MOST RECENTLY PUBLISHED IN THE WALL STREET JOURNAL AS THE “PRIME
RATE” AT LARGE U.S. MONEY CENTER BANKS.  THE CORPORATION WILL PAY THE ADJUSTED
COVERED PAYMENT AT THE BEGINNING OF THE SEVENTH MONTH FOLLOWING CANTWELL’S
TERMINATION OF EMPLOYMENT. NOTWITHSTANDING THE FOREGOING, IF CALCULATION OF THE
AMOUNTS PAYABLE BY ANY PAYMENT DATE SPECIFIED IN THIS SUBSECTION IS NOT
ADMINISTRATIVELY PRACTICABLE DUE TO EVENTS BEYOND THE CONTROL OF CANTWELL (OR
CANTWELL’S BENEFICIARY OR ESTATE) AND FOR REASONS THAT ARE COMMERCIALLY
REASONABLE, PAYMENT WILL BE MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE IN
COMPLIANCE WITH CODE SECTION 409A AND THE TREASURY REGULATIONS THEREUNDER.  IN
THE EVENT OF CANTWELL’S DEATH DURING SUCH SIX-MONTH PERIOD, PAYMENT WILL BE MADE
OR BEGIN, AS THE CASE MAY BE WITH RESPECT TO A PARTICULAR PAYMENT, IN THE
PAYROLL PERIOD NEXT FOLLOWING THE PAYROLL PERIOD IN WHICH CANTWELL’S DEATH
OCCURS.


 


FOR PURPOSES OF THIS AGREEMENT, “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE OF THE
CORPORATION WHO SATISFIES THE REQUIREMENTS FOR BEING DESIGNATED A “KEY EMPLOYEE”
UNDER CODE SECTION 416(I)(1)(A)(I), (II) OR (III), WITHOUT REGARD TO CODE
SECTION 416(I)(5), AT ANY TIME DURING A

 

10

--------------------------------------------------------------------------------


 


CALENDAR YEAR, IN WHICH CASE SUCH EMPLOYEE SHALL BE CONSIDERED A SPECIFIED
EMPLOYEE FOR THE TWELVE-MONTH PERIOD BEGINNING ON THE NEXT SUCCEEDING APRIL 1.


 

[Signatures on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Cantwell have executed this Agreement as
of the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

/s/ David L. Wenner

 

Name: David L. Wenner

 

Title: President and Chief Executive Officer

 

 

 

 

 

ROBERT C. CANTWELL

 

 

 

 

 

/s/ Robert C. Cantwell

 

12

--------------------------------------------------------------------------------